Affirmed and Memorandum Opinion filed December 20, 2022.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-22-00675-CV

                    IN THE INTEREST OF D.L.C., A CHILD


                     On Appeal from the 315th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2020-01658J

                           MEMORANDUM OPINION

      Mother’s counsel contends that there isn’t a non-frivolous ground to
challenge the trial court’s judgment terminating Mother’s parental rights to the
Child because there is legally and factually sufficient evidence to support at least
one predicate ground for termination, including endangerment under subsection
(E), and that termination is in the Child’s best interest.

      The brief meets the requirements of Anders v. California, 386 U.S. 738
(1967), presenting a professional evaluation of the record demonstrating why there
are no arguable grounds to be advanced. See In re D.E.S., 135 S.W.3d 326, 329
(Tex. App.—Houston [14th Dist.] 2004, no pet.) (Anders procedures apply to an
appeal from termination of parental rights). This court and Mother’s counsel
notified Mother that counsel filed an Anders brief, and this court informed her
about how to obtain a copy of the record and her right to file a pro se response.
See id. at 329–30. No pro se response has been filed.

      We have reviewed the record and counsel’s brief and agree that there isn’t a
non-frivolous ground to challenge the trial court’s judgment terminating Mother’s
parental rights because the evidence is legally and factually sufficient to support
the trial court’s best-interest finding and the finding that Mother engaged in
conduct that endangered the physical or emotional well-being of the Child under
Section 161.001(b)(1)(E) of the Family Code. Counsel thoroughly analyzed the
sufficiency of the evidence supporting the trial court’s findings. We find no
reversible error in the record.   A detailed discussion of this issue would add
nothing to the jurisprudence of the state. See In re D.E.S., 135 S.W.3d at 330.

      Accordingly, the trial court’s judgment is affirmed.



                                             PER CURIAM


Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                         2